                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

NORFOLK COUNTY RETIREMENT                       )
SYSTEM, individually and on behalf of           )
others similarly situated,                      )
                                                )        NO. 3:11-cv-00433
        Plaintiff,                              )        CONSOLIDATED CASES
                                                )        JUDGE RICHARDSON
v.                                              )
                                                )
COMMUNITY HEALTH SYSTEMS,                       )
INC., WAYNE T. SMITH, and LARRY                 )
CASH,                                           )
                                                )
        Defendants.                             )

                                            ORDER
       For the reasons discussed the accompanying Memorandum Opinion, the Court GRANTS

Lead Plaintiff’s Motion for Class Certification (Doc. No. 270). The Court CERTIFIES the

following Class:

               All persons who and entities who purchased the publicly traded
               common stock of CHS from July 27, 2006 through April 8, 2011,
               inclusive, or who were damaged thereby. Excluded from the Class
               are Defendants, the officers and directors of the company, at all
               relevant times, members of their immediate families and their legal
               representatives, heirs, successors or assigns and any entry in which
               Defendants have or had a controlling interest.

Lead Plaintiff (NYC Funds) is APPOINTED as Class Representative, and Lowey Dannenberg

is APPOINTED as Class Counsel.

       IT IS SO ORDERED.

                                                    ____________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE
